 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4425 
 
AN ACT 
To designate the facility of the United States Postal Service located at 2–116th Street in North Troy, New York, as the Martin G. Marty Mahar Post Office. 
 
 
1.Martin G. Marty Mahar Post Office 
(a)DesignationThe facility of the United States Postal Service located at 2–116th Street in North Troy, New York, shall be known and designated as the Martin G. Marty Mahar Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Martin G. Marty Mahar Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
